DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 13, line 4, the language “spaced between the cavity opening and the cavity bottom and spaced apart from the cavity opening and the cavity bottom” seems redundant and is confusing.  The first part states there is a space between the opening and bottom follow by language saying they are spaced part.  It is not clear how that second part of the claim language is a separate distinct limitation from the first part in line 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al 6,547,423.
	Regarding Claim 1, Marshall et al shows in Figure 4, a lens 2 having a first surface adjacent the light source configured to receive light and direct the light into the lens, the lens having a second surface, opposite the first surface, configured to substantially direct the light out of the lens, the first surface shaped to define a cavity (as shown) that extends into the lens from a cavity opening to a cavity bottom, the cavity having an interior bounded by at least one cavity wall that extends between the cavity opening and the cavity bottom, the cavity wall including a first portion that adjoins the cavity opening, the first portion tapering inward from the cavity opening (as shown, not numbered) toward an end of the first portion, the cavity wall further including a second portion that adjoins the end of the first portion and tapers outward from the end of the first portion toward the cavity bottom (as shown), such that at the bottom of the first portion in a cross-sectional area of the  cavity wall taken substantially parallel to the cavity bottom, is less than a cross-sectional area of the cavity opening, taken substantially parallel to the cavity bottom, and less than a cross-sectional area of the cavity bottom, taken substantially parallel to the cavity bottom.

	Regarding Claim 3, Marshall et al shows in Figure 4, wherein a cross-section of the first portion, taken orthogonal to the cavity bottom, is substantially linear and angled with respect to a surface normal of the cavity bottom; and a cross-section of the second portion, taken orthogonal to the cavity bottom, is substantially linear and angled with respect to a surface normal of the cavity bottom.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelini et al 7,349,163.
Regarding Claim 8, Angelini et al shows in Figure 6, a lens having a first surface 63 configured to receive light and substantially direct light into the lens, the lens having a second surface 12 opposite to the first surface configured to direct the light out of the lens, the first surface shaped to define a cavity 14 that extends into the lens from a cavity opening to a cavity bottom, the cavity having an interior bounded by at least one cavity wall that extends between the cavity opening and the cavity bottom, the cavity wall including a curved portion (as shown) that adjoins the cavity opening, the curved portion tapering inward from the cavity opening to the cavity bottom such that the curved portion is substantially orthogonal to the cavity bottom at the cavity bottom (inner walls extend straight up to the cavity bottom).
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al 6,547,423 in view of Loh et al 2008/0283861.
Regarding Claim 4, Marshall et al fails to disclose at least one venting channel.  Loh et al teaches that it is known in the art to provide a cavity with a vent channel for displacement of material (see para. 0005). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marshall et al to include a vent channel in the same manner as disclosed by Loh et al to accommodate overflow material to relieve injection pressure resulting in a quality product.
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over
Marshall et al 6,547,423 in view of Loh et al 2008/0283866 as applied to claim 4 above,
and further in view of Zimmerman et al 2009/0225566.
Regarding Claim 5, Marshall et al fails to show a plurality of walls. Zimmerman et
al teaches that it is known in the art to provide a lens with a rectangular opening which
would provide for a plurality of cavity walls (see para. 0030, recess 220 is complementary to carrier shape 110 – see Fig. 1A).  It would have been obvious to one
skilled in the art before the effective date of the claimed invention to modify Marshall et al to have a rectangular cavity with plural cavity walls in the same manner as taught by Zimmerman et al to permit varying the size or shape of the light emitting device.
Regarding Claim 6, Marshall et al as modified by Loh et al fails to show
the venting channel including multiple venting channels positioned along edges between adjacent cavity walls of the plurality of cavity walls. In the absence of any unobvious or unexpected results to include more than one channel to provide additional overflow areas is considered a matter of design choice and would have been an obvious modification to one of ordinary skill in the art if multiple channels were deemed necessary. See MPEP 2144.04, Part VI, B. Duplication of Parts.
	Regarding Claim 7, Marshall et al shows in Figure 4 and as further modified by Zimmerman et al, each cavity wall including a respective first portion (end near cavity opening, not numbered) that adjoins the cavity opening, the respective first portion tapers inward from the cavity opening (as shown) toward a respective end of the respective first portion; each cavity wall includes a respective second portion that .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelini et al 7,349,163 in view of Loh et al 2008/0283861.
Regarding Claim 4, Angelini et al fails to disclose at least one venting channel.  Loh et al teaches that it is known in the art to provide a cavity with a vent channel for displacement of material (see para. 0005). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Angelini et al to include a vent channel in the same manner as disclosed by Loh et al to accommodate overflow material to relieve injection pressure resulting in a quality product.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Angelini et al 7,349,163 in view of Loh et al 2008/0283866 as applied to claim 10 above,
and further in view of Zimmerman et al 2009/0225566.
Regarding Claim 11, Angelini et al fails to show the cavity wall including a plurality of walls between the cavity opening and the cavity bottom. Zimmerman et al teaches that it is known in the art to provide a lens with a rectangular opening which 
skilled in the art before the effective date of the claimed invention to modify Angelini et al to have a rectangular cavity with plural cavity walls in the same manner as taught by Zimmerman et al to permit varying the size or shape of the light emitting device.
Regarding Claim 12, Angelini et al as modified by Loh et al fails to show
the venting channel including multiple venting channels positioned along edges between adjacent cavity walls of the plurality of cavity walls. In the absence of any unobvious or unexpected results to include more than one channel to provide additional overflow areas is considered a matter of design choice and would have been an obvious modification to one of ordinary skill in the art if multiple channels were deemed necessary. See MPEP 2144.04, Part VI, B. Duplication of Parts.
Regarding Claim 13, as well as can be understood, Angelini et al as modified by Loh et al would show each cavity wall including a curved portion that adjoins the cavity opening tapering inward from the cavity opening to the cavity bottom such that at a location spaced between the cavity opening and the cavity bottom, a cross-sectional area bounded by the cavity walls is less than a cross-sectional are of the cavity opening, taken substantially parallel to the cavity bottom, and greater than a cross-section area of the cavity bottom, taken substantially parallel to the cavity bottom (cross-section of curved wall along the upper portion of the curved wall closer to the cavity bottom, would meet this limitation).

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 14-20 are allowable over the prior art because Claim 14 sets forth at least one cavity wall including a curved portion that adjoins the cavity opening and tapers inward from the cavity opening, the cavity wall further including a linear portion that adjoins the cavity bottom and is substantially orthogonal to the cavity bottom, the cavity wall further including a feature disposed between the curved portion and the linear portion, such that a cross-sectional area of the feature taken substantially parallel to the cavity bottom is less than a cross-sectional area of the cavity opening, taken substantially parallel to the cavity bottom, and less than a cross-sectional area of the cavity bottom, taken substantially parallel to the cavity bottom.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875